Name: Commission Regulation (EEC) No 1615/81 of 16 June 1981 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 6 . 81 Official Journal of the European Communities No L 160/9 COMMISSION REGULATION (EEC) No 1615/81 of 16 June 1981 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor ­ The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 19 June 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 June 1981 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . A N N E X No L 160/10 Official Journal of the European Communities 18 . 6 . 81 C od e N IM E X E C C T he ad in g N o D es cr ip tio n A m ou nt of un it va lu es pe r 10 0 kg ne t co de B fr s/ Lf rs D kr D M F F £ Ir l L it F l £ 1. 1 07 .0 1- 13 ) 07 .01 -15 i 07 .0 1 A II N ew po ta to es 53 0 10 1- 86 32 -4 1 77 -1 4 8- 86 16 12 3 36 -0 5 6- 92 1. 2 07 .0 1- 31 ) 07 .01 -3 5 S 07 .0 1 D I Ca bb ag e le ttu ce 3 26 1 62 6- 23 19 9- 27 47 4- 24 54 -5 2 99 12 2 22 1- 65 42 -5 6 1. 3 07 .01 -45 f 07 .0 1- 47 ) 07 .0 1 F II Be an s of th e sp ec ies P ha se ol us 3 33 7 64 0- 85 20 3- 92 48 5- 30 55 -7 9 10 1 43 5 22 6- 82 43 -5 6 1. 4 ex 07 .0 1- 54 e x 07 .0 1 G II C ar ro ts 1 43 4 27 5- 49 87 -6 6 20 8- 63 23 -9 8 43 60 6 97 -5 0 18 -7 2 1. 5 ex 07 .0 1- 59 e x 07 .0 1 G IV R ad is he s 2 38 2 45 7- 47 14 5- 57 34 6- 44 39 -8 2 72 41 1 16 1- 91 31 -0 9 1. 6 07 .0 1- 63 e x 07 .0 1 H O ni on s (o th er th an se ts) 1 33 3 25 6- 02 81 -4 7 19 3- 88 22 -2 8 40 52 4 90 -6 1 17 -4 0 1. 7 07 .0 1- 67 e x 07 .0 1 H G ar li c 5 10 3 97 9- 97 31 1- 83 7 4 2 -1 2 85 -3 1 15 5 11 2 34 6- 85 66 -6 1 1. 8 07 .0 1- 71 07 .0 1 K A sp ar ag us 3 68 0 70 6- 76 22 4- 90 53 5- 22 61 -5 3 1 1 1 86 8 25 0- 15 48 -0 4 1. 9 0 7 .0 1 -7 3 07 .0 1 L A rt ic ho ke s 1 57 8 30 3- 06 96 -4 3 22 9- 51 26 -3 8 47 97 0 10 7- 26 20 -6 0 1. 10 07. 01- 75 j 07 .0 1- 77 S 07 .0 1 M T om at oe s 2 02 0 38 7- 97 12 3- 45 29 3- 80 33 -7 7 61 40 9 13 7- 31 26 -3 7 1. 11 07. 01- 81 j 07 .01 -82 ( 07 .0 1 P I C uc um be rs 1 18 7 22 7- 99 72 -5 5 17 2- 65 19 -8 4 36 08 7 80 -6 9 15 -4 9 1. 12 0 7 .0 1 -9 3 07 .0 1 S Sw ee t pe pp er s 2 12 0 40 7 · 11 12 9- 54 30 8- 30 35 -4 4 64 43 9 14 4- 09 27 -6 7 1. 13 0 7 .0 1 -9 4 e x 07 .0 1 T A ub er gi ne s (S ol an um m el on ge na L. ) 1 30 8 25 1- 31 79 -9 7 19 0- 32 21 -8 7 39 77 9 88 -9 5 17 -0 8 1. 14 07 .0 1- 96 e x 07 .0 1 T V eg et ab le m ar ro w s (in cl ud in g co ur ge tte s) (C uc ur bi ta pe po L. va r. m ed ul lo sa A le f.) 62 7 12 0- 41 38 -3 1 91 -1 9 10 -4 8 19 05 9 42 -6 2 8- 18 1. 15 ex 07 .0 1- 99 e x 07 .0 1 T Ce le ry sta lk s an d lea ve s 1 32 7 25 4- 88 81 -1 0 19 3- 02 22 ·1 9 40 34 3 90 -2 1 17 -3 2 2. 1 08 .0 1- 31 e x 08 .0 1 B B an an as , fr es h 1 60 0 30 7- 40 97 -8 1 23 2- 79 26 -7 6 48 65 6 10 8- 80 20 -8 9 2. 2 ex 08 .0 1- 50 e x 08 .0 1 C Pi ne ap pl es , fre sh 2 66 3 51 1- 56 16 2- 78 38 7- 40 44 -5 3 80 97 2 18 1- 06 34 -7 7 2. 3 ex 08 .0 1- 60 e x 08 .0 1 D A vo ca do s, fr es h 1 66 3 31 9- 46 10 1- 65 24 1- 92 27 -8 1 50 56 5 11 3- 07 21 -7 1 2. 4 ex 08 .0 1- 99 e x 08 .0 1 H M an go es an d gu av as , fre sh 3 74 3 71 8- 90 22 8- 76 54 4- 42 62 -5 8 11 3 79 0 25 4- 45 48 -8 6 2. 5 08 .0 2 A I Sw ee t or an ge s, fre sh : 2. 5. 1 08 .02 -02 ) 08 .0 2- 06 r 08 .0 2- 12 1 08. 02- 16 )  Sa ng ui ne s an d se m i-s an gu in es 1 92 2 36 9- 25 11 7- 50 2 79 -6 3 32 -1 4 58 4 4 7 13 0- 69 25 -0 9 C od e N IM E X E C C T he ad in g N o D es cr ip tio n A m ou nt of un it va lu es pe r 10 0 kg ne t co de B fr s/ L fr s D k r D M F F £ Ir l L it Fl £ 2. 5. 2 08. 02- 03 ) 08 .0 2- 07 Ã  08 .0 2- 13 I 08 .0 2- 17 }  N av el s, N av el in es , N av el at es , Sa lu st i ­ an as , V er na s, V al en ci a la te s, M al te se , Sh am ou tis , O va lis , Tr ov it a an d H am li n s 1 39 5 26 7- 97 85 -2 7 20 2- 93 23 -3 3 4 2 41 6 94 -8 4 18 -2 1 2. 5. 3 08. 02- 05 ) 08 .0 2- 09 f 08 .0 2- 15 1  ot he rs 1 18 5 22 7- 73 72 -4 6 17 2- 46 19 -8 2 36 04 6 80 -6 0 15 -4 8 08 .02 -1 9 ) 2. 6 e x 08 .0 2 B M an da rin s in cl ud in g ta ng er in es an d sa tsu m as , fre sh ; cl em en tin es , w ilk in gs an d ot he r sim ila r ci tru s hy br id is , fre sh : 2. 6. 1 08 .0 2- 29  M on re al es an d S at su m as 1 07 4 20 6- 41 65 -6 8 15 6- 31 17 -9 7 32 67 1 73 -0 5 14 -0 3 2. 6. 2 08 .0 2- 31  M an da rin s an d W ilk in gs 1 23 6 23 7- 41 75 -5 4 17 9- 79 20 -6 6 37 57 8 84 -0 3 16 -1 3 2. 6. 3 08 .0 2- 32  C le m en ti ne s 78 5 15 0- 79 47 -9 8 11 4- 19 13 -1 2 23 86 7 53 -3 7 10 -2 5 2. 6. 4 . 08 .0 2- 34 ) 08. 02- 37 \  Ta ng er in es an d ot he rs 1 5 4 2 29 6- 20 94 -2 5 22 4- 31 25 -7 8 46 88 4 10 4- 83 20 -1 3 2. 7 ex 08 .0 2^ 50 e x 08 .0 2 C L em on s, fr es h 1 79 1 34 4- 06 10 9- 48 26 0- 55 29 -9 5 54 46 0 12 1- 77 23 -3 8 2. 8 e x 08 .0 2 D G ra pe fru it, fre sh : 2. 8. 1 ex 08 .0 2- 70  w hi te 1 40 1 26 9- 10 85 -6 3 20 3- 79 23 -4 2 4 2 59 5 95 -2 4 18 -2 9 2. 8. 2 ex 08 .0 2- 70  pi nk 2 55 7 49 1- 13 15 6- 28 37 1- 92 42 -7 5 77 73 7 17 3- 83 33 -3 8 2. 9 08 .04 -1 1 ) 08 .0 4- 19 &gt; 08 .0 4 A I Ta bl e gr ap es 6 47 9 1 24 4- 35 39 5- 96 94 2- 33 10 8- 33 19 6 96 0 44 0- 42 84 -5 8 08 .04 -23 ) 2. 10 08 .06 -1 3 ) 08 .0 6- 15 ) 08 .0 6 A II A pp le s 2 0 9 4 40 2- 23 12 7- 99 30 4- 61 35 -0 1 63 66 7 14 2- 36 27 -3 4 08 .06 -1 7) 2. 11 08 .06 -33 ) 08 .0 6- 35 r 08 .0 6- 37 i 08 .0 6 B II P ea rs 2 62 1 50 3- 43 1 6 0 1 9 38 1- 24 43 -8 2 79 68 5 17 8- 18 34 -2 2 08 .06 -38 ) 2. 12 08 .0 7- 10 08 .0 7 A A pr ic ot s 2 60 8 50 0- 91 15 9- 39 37 9- 33 43 -6 0 79 28 5 17 7- 29 34 -0 4 2. 13 ex 08 .0 7- 32 e x 08 .0 7 B P ea ch es 3 39 0 65 1- 01 20 7- 16 49 3- 00 56 -6 7 10 3 04 4 23 0- 42 44 -2 5 2. 14 ex 07 .0 7- 32 e x 08 .0 7 B N ec ta ri ne s 3 77 0 72 4- 06 23 0- 40 54 8- 32 63 -0 3 11 4 60 6 25 6- 27 49 -2 1 2. 15 08. 07- 51 j 08 .07 -55 i 08 .0 7 C C he rr ie s 1 41 9 27 2- 61 86 -7 5 20 6- 45 23 -7 3 43 15 0 96 -4 9 18 -5 3 18 . 6 . 81 Official Journal of the European Communities No L 160/ 11 A m ou nt of un it va lu es pe r 10 0 kg ne t C od e N IM E X E co de C C T he ad in g N o D es cr ip tio n 2. 16 08 .07 -71 j 08 .07 -75 \ 08 .0 7 D P lu m s 2. 17 08 .0 8- 11 i 08 .0 8- 15 j 08 .0 8 A S tr aw be rr ie s 2. 18 08 .0 9- 11 ex 08 .0 9 W at er m el on s 2. 19 08 .0 9- 19 ex 08 .0 9 M el on s (o th er th an w at er m el on s) 2. 20 ex 08 .0 9- 90 ex 08 .0 9 K iw is B fr s/ Lf rs D k r D M F F £ Ir l L it Fl £ 2 90 6 55 8- 08 17 7- 58 42 2- 63 48 -5 8 88 33 4 19 7- 52 37 -9 3 2 59 3 49 8- 09 15 8- 50 37 7- 20 43 -3 6 78 84 0 17 6- 29 33 -8 5 1 15 7 22 2- 20 70 -7 0 16 8- 27 19 -3 4 35 17 1 78 -6 4 15 -1 0 2 8 1 4 54 0- 56 17 2- 01 40 9- 36 47 -0 6 85 56 2 19 1- 32 36 -7 4 20 85 7 4 00 5- 21 1 27 4- 49 3 03 3- 10 34 8- 69 63 3 95 5 1 41 7- 59 27 2- 25 No L 160/ 12 Official Journal of the European Communities 18 . 6 . 81